Citation Nr: 9932937	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  96-48 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
sickle cell trait, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the claim for an increased rating for 
service-connected sickle cell trait.  In July 1996, the 
veteran filed his notice of disagreement, and a statement of 
the case was issued.  The veteran's substantive appeal was 
received in January 1997.  

In August 1999, the veteran's representative forwarded 
additional evidence and waived consideration by the Agency of 
Original Jurisdiction.  See 38 C.F.R. § 20.1304 (1999). 


REMAND

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claim.  

Service connection is currently in effect for sickle cell 
trait with recurrent painless hematuria and occasional 
arthralgia, rated 10 percent disabling under the provisions 
of 38 C.F.R. § 4.117, Diagnostic Code 7714 (1999).  Sickle 
cell trait alone, without a history of or current 
pathological findings directly attributable to such trait, is 
not a ratable disability.  Cases of symptomatic sickle cell 
trait will be forwarded to the Director, Compensation and 
Pension Service, for consideration under 38 C.F.R. § 
3.321(b)(1) (1999).  A 10 percent rating is warranted for 
sickle cell anemia in an established case in remission with 
identifiable organ impairment present.  A 30 percent 
evaluation requires repeated hemolytic sickling crises with 
continuing impairment of health.  A 60 percent rating 
requires painful crises several times a year with symptoms 
precluding other than light manual labor.  A 100 percent 
rating requires repeated painful crises occurring in skin, 
joints, bones or any major organs caused by hemolysis and 
sickling of red hemolysis and sickling of red blood cells 
with anemia, thrombosis and infarction, with symptoms 
precluding even light manual labor.  38 C.F.R. § 4.117, 
Diagnostic Code 7714.

In a July 1999 letter, Dr. Card reported that the veteran has 
arthralgia and papillary necrosis of the kidney believed to 
be secondary to a history of sickle cell disease.  Dr. Card 
further noted that because of the progressive nature of the 
underlying health problems, the veteran was unable to 
maintain gainful employment in his chosen profession and that 
he is unable to work in any profession that requires 
prolonged standing or sitting due to chronic joint pain.  

Questions involving the presence of disease involve 
diagnostic skills and are within the realm of medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Given the applicable criteria and the commentary by Dr. Card, 
an examination is needed to clarify the particular 
manifestations and severity of the disability at issue.  

Any current VA and private treatment records related to the 
veteran's service-connected sickle cell trait should be 
secured and associated with the claims folder.  Private 
treatment records should be secured upon the appropriate 
release.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should request from the 
veteran, information concerning VA and 
non-VA treatment he has received for his 
sickle cell trait.  The necessary 
authorization should be obtained in order 
to secure private medical records.  After 
all the pertinent records have been 
obtained, they should be associated with 
the claims folder. 

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected sickle 
cell trait.  The examiner should identify 
each sickle cell trait symptom, and 
express an opinion as to whether and to 
what degree any of the symptoms listed in 
Diagnostic Code 7714 are currently 
manifested.  In particular, each affected 
joint should be identified and the extent 
of that joint's disability described with 
at least the same detail as an arthritic 
joint (i.e., DeLuca detail).  All 
indicated studies should be performed. A 
complete rationale for any opinion 
expressed must be provided.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

3.  The RO should adjudicate the claim 
of entitlement to an increased rating 
for service-connected sickle cell trait.  
If the determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


